 



Exhibit 10.2
EXECUTION VERSION
GUARANTEE AND COLLATERAL AGREEMENT
made by
AMERICAN CELLULAR CORPORATION,
and certain of its Affiliates
in favor of
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent
Dated as of August 7, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION 1.
  DEFINED TERMS     1  
1.1
  Definitions     1  
1.2
  Other Definitional Provisions     5    
SECTION 2.
  GUARANTEE     5  
2.1
  Guarantee     5  
2.2
  Right of Contribution     6  
2.3
  No Subrogation     6  
2.4
  Amendments, etc. with respect to the Borrower Obligations     6  
2.5
  Guarantee Absolute and Unconditional     6  
2.6
  Reinstatement     7  
2.7
  Payments     7  
2.8
  Subordination     7    
SECTION 3.
  GRANT OF SECURITY INTEREST     8  
3.1
        8    
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     9  
4.1
  Representations in Credit Agreement     9  
4.2
  Title; No Other Liens     10  
4.3
  Perfected First Priority Liens     10  
4.4
  Jurisdiction of Organization; Chief Executive Office     10  
4.5
  Inventory and Equipment     10  
4.6
  Farm Products     10  
4.7
  Investment Property     10  
4.8
  Receivables     11  
4.9
  Intellectual Property     11  
4.10
  Commercial Tort Claims     11    
SECTION 5.
  COVENANTS     11  
5.1
  Covenants in Credit Agreement     11  
5.2
  Delivery of Instruments, Certificated Securities and Chattel Paper     11  
5.3
  Maintenance of Insurance     11  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
5.4
  Payment of Obligations     12  
5.5
  Maintenance of Perfected Security Interest; Further Documentation     12  
5.6
  Changes in Locations, Name, etc.     12  
5.7
  Notices     13  
5.8
  Investment Property     13  
5.9
  Receivables     14  
5.10
  Intellectual Property     14  
5.11
  Commercial Tort Claims     15    
SECTION 6.
  REMEDIAL PROVISIONS     16  
6.1
  Certain Matters Relating to Receivables     16  
6.2
  Communications with Obligors; Grantors Remain Liable     16  
6.3
  Pledged Stock     17  
6.4
  Proceeds to be Turned Over to Administrative Agent     17  
6.5
  Application of Proceeds     18  
6.6
  Code and Other Remedies     18  
6.7
  Waiver; Deficiency     19  
6.8
  FCC Compliance     19    
SECTION 7.
  THE ADMINISTRATIVE AGENT     20  
7.1
  Administrative Agent’s Appointment as Attorney-in-Fact, etc.     20  
7.2
  Duty of Administrative Agent     22  
7.3
  Recording of Financing Statements     22  
7.4
  Authority of Administrative Agent     22    
SECTION 8.
  MISCELLANEOUS     22  
8.1
  Amendments in Writing     22  
8.2
  Notices     22  
8.3
  Waiver by Course of Conduct; Cumulative Remedies     22  
8.4
  Enforcement Expenses; Indemnification     23  
8.5
  Successors and Assigns     23  
8.6
  Set-Off     23  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
8.7
  Counterparts     24  
8.8
  Severability     24  
8.9
  Section Headings     24  
8.10
  Integration     24  
8.11
  GOVERNING LAW     24  
8.12
  Submission To Jurisdiction; Waivers     24  
8.13
  Acknowledgements     25  
8.14
  Additional Grantors     25  
8.15
  Releases     25  
8.16
  WAIVER OF JURY TRIAL     26  

iii



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 7, 2006, made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of BEAR
STEARNS CORPORATE LENDING INC., as Administrative Agent (in such capacity, the
“Administrative Agent”) acting pursuant to this Agreement for the benefit of the
Secured Parties.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement dated as of August 7, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Cellular Corporation, a Delaware corporation (the
“Borrower”), the Lenders parties thereto, the Subsidiary Guarantors (as defined
therein), ACC Holdings, LLC, an Oklahoma limited liability company (“Holdings”),
as Guarantor, and BEAR STEARNS CORPORATE LENDING INC., as administrative agent
(in such capacity, the “Administrative Agent”), the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement and, to
the extent applicable, from the Specified Hedge Agreements; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement and, to the extent applicable, of Qualified Counterparties to provide
financial accommodations under Specified Hedge Agreements that the Grantors
shall have executed and delivered this Agreement to the Administrative Agent for
the ratable benefit of the Secured Parties;
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce Qualified Counterparties to enter into Specified Hedge
Agreements, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the New York UCC
are used herein as so defined: Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights and
Supporting Obligations.
          (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



2

     “Borrower Credit Agreement Obligations”: the collective reference to the
unpaid principal of and interest on the Loans and Reimbursement Obligations and
all other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents or, any Letter of Credit, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).
     “Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).
     “Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, and
(iii) all other obligations and liabilities of the Borrower, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by the Borrower pursuant to
the terms of this Agreement).
     “Collateral”: as defined in Section 3.
     “Collateral Account”: any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any

 



--------------------------------------------------------------------------------



 



3

Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.
     “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
     “Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
     “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
     “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document or any Specified Hedge
Agreement).
     “Guarantors”: the collective reference to each Grantor other than the
Borrower.
     “Intangible Assets”: any contract, Authorization, General Intangible,
Copyright License, Patent License or Trademark License.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to any Group Member.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than (A) any Foreign Subsidiary Voting Stock excluded from the definition
of “Pledged Stock” in this Section 1.1 and (B) partnership interests in Alton
CellTelCo Partnership) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Stock.
     “Issuers”: the collective reference to each issuer of any Investment
Property.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith,

 



--------------------------------------------------------------------------------



 



4

(ii) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (iii) all rights to obtain any reissues or extensions of the foregoing.
     “Patent License”: all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
     “Pledged Notes”: all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
     “Pledged Stock”: the shares of Capital Stock listed on Schedule 1, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
     “Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
     “Securities Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto and
(ii) the right to obtain all renewals thereof.
     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.
     “Unasserted Contingent Obligations”: at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) Obligations in respect of the principal of, and interest and
premium (if any) on, and fees and expenses relating to, any Obligation and
(b) contingent reimbursement obligations in respect of amounts that may

 



--------------------------------------------------------------------------------



 



5

be drawn under outstanding letters of credit or contingent payments that may be
payable upon termination of a Specified Hedge Agreement) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Secured Party hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor under this Section 2 which shall,
notwithstanding any such payment (other than any payment made by the Borrower or
such Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Obligations are paid in full, no Letter of Credit
shall be outstanding and the Commitments are terminated.

 



--------------------------------------------------------------------------------



 



6

     2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Secured Parties, and each Subsidiary Guarantor shall remain
liable to the Secured Parties for the full amount guaranteed by such Subsidiary
Guarantor hereunder.
     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until the
Obligations (other than Unasserted Contingent Obligations) are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when the Obligations (other than Unasserted Contingent Obligations)
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, as the
Administrative Agent may determine in accordance with Section 6.5.
     2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents, any Specified Hedge
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the provisions set forth therein, as the Administrative Agent
(or the requisite Lenders or all Lenders, as the case may be, or, in the case of
Specified Hedge Agreement, the relevant Qualified Counterparty) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.
     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this

 



--------------------------------------------------------------------------------



 



7

Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (1) the validity or enforceability of the Credit Agreement or
any other Loan Document or any Specified Hedge Agreement, any of the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (2) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (3) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
     2.6 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office specified in the Credit Agreement.
     2.8 Subordination. Each Guarantor hereby agrees that any Indebtedness of
the Borrower now or hereafter owing to any Guarantor, whether heretofore, now or
hereafter created (the “Guarantor Subordinated Debt”), is hereby subordinated to
all of the Obligations and that, except as permitted under the Credit Agreement,
the Guarantor Subordinated Debt shall not be paid in whole or in part until all
the Obligations have been paid in full and the guarantee contained in this
Section 2 is terminated and of no further force or effect. No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay to the Administrative
Agent any payment of all or any part of the Guarantor Subordinated Debt and any
amount so paid to the Administrative Agent shall be applied to payment of the
Obligations as provided in this Agreement and in the Credit Agreement. Each
payment on the Guarantor Subordinated Debt received in violation of any of the
provisions hereof shall be deemed to have been received by such Guarantor as
trustee for the Secured Parties and shall be paid over to the Administrative
Agent immediately on account of the Obligations, but

 



--------------------------------------------------------------------------------



 



8

without otherwise affecting in any manner such Guarantor’s liability hereof.
Each Guarantor agrees to file all claims against the Borrower in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any Guarantor Subordinated Debt, and the Administrative Agent shall be
entitled to all of such Guarantor’s rights thereunder. If for any reason a
Guarantor fails to file such claim at least five Business Days prior to the last
date on which such claim should be filed, such Guarantor hereby irrevocably
appoints the Administrative Agent as its true and lawful attorney-in-fact and is
hereby authorized to act as attorney-in-fact in such Guarantor’s name to file
such claim or, in the Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the Administrative Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to the Administrative Agent all of such Guarantor’s rights to any
payments or distributions to which such Guarantor otherwise would be entitled.
If the amount so paid is greater than such Guarantor’s liability hereunder, the
Administrative Agent shall pay the excess amount to the party entitled thereto.
In addition, each Guarantor hereby irrevocably appoints the Administrative Agent
as its attorney-in-fact to exercise all of such Guarantor’s voting rights in
connection with any bankruptcy proceeding or any plan for the reorganization of
the Borrower.
SECTION 3. GRANT OF SECURITY INTEREST
     3.1 Each Grantor hereby pledges, assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Deposit Accounts;
          (d) all Documents;
          (e) all Equipment;
          (f) all General Intangibles;
          (g) all Instruments;
          (h) all Intellectual Property;
          (i) all Inventory;
          (j) all Investment Property;
          (k) all Letter-of-Credit Rights;

 



--------------------------------------------------------------------------------



 



9

          (l) all Goods and other property not otherwise described above (except
for any property specifically excluded from any clause in this section above,
and any property specifically excluded from any defined term used in any clause
of this section above);
          (m) all books and records pertaining to the Collateral;
          (n) all FCC Licenses and all Authorizations; and
          (o) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
Notwithstanding any other provision of this Agreement, the Collateral shall not
include, and this Section 3.1 shall not grant any security interest in, (i) any
Intangible Asset, in each case only to the extent that the grant by the relevant
Grantor of a security interest pursuant to this Agreement in such Grantor’s
right, title and interest in such Intangible Asset (A) is prohibited by legally
enforceable provisions of any contract, agreement, instrument or indenture
governing such Intangible Asset, (B) would give any other party to such
contract, agreement, instrument or indenture a legally enforceable right to
terminate its obligations thereunder, (C) is permitted only with the consent of
another party, if the requirement to obtain such consent is legally enforceable
and such consent has not been obtained or (D) with respect to any FCC License,
to the extent prohibited pursuant to the Communications Act (but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the New York UCC or
any other Requirement of Law, and at such time the Grantor shall be deemed to
have granted (without any further action) a security interest, pursuant to
Sections 3.1 and 3.2, in, as applicable, such Intangible Asset (including any
FCC License); and (ii) any Foreign Subsidiary Voting Stock and the partnership
interests in Alton CellTelCo Partnership excluded from the definition of
“Pledged Stock” set forth in Section 1.1.; provided that in any event any
Receivable or any money or other amounts due or to become due under any such
contract, agreement, instrument, indenture or Intangible Asset shall not be
subject to clauses (i) or (ii) above (or if it contained a provision limiting
the transferability or pledge thereof would be) subject to Section 9-406 of the
New York UCC (a) then the applicable Grantor shall at such time be deemed to
have granted a security interest in such property or asset in accordance with
this Section 3.1 (as applicable to such Grantor) and (b) the right to receive,
and any interest in, all Proceeds of, or monies or other consideration received
from or attributable to the sale, transfer, assignment or other disposition of,
any FCC License, any Authorization or any other Intangible Asset shall be
subject to the security interests granted pursuant to this Section 3.1.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder and to induce the Qualified Counterparties
to enter into the Specified Hedge Agreements, each Grantor hereby represents and
warrants to each Secured Party that:
     4.1 Representations in Credit Agreement. In the case of each Grantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct on the Closing Date and shall be true and correct in all material
respects after the Closing Date, and each Secured Party shall be entitled to
rely on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the

 



--------------------------------------------------------------------------------



 



10

Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.
     4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement. For the avoidance
of doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each Secured Party understands that any such licenses may
be exclusive to the applicable licensees, and such exclusivity provisions may
limit the ability of the Administrative Agent to utilize, sell, lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.
     4.3 Perfected First Priority Liens. The security interests granted pursuant
to this Agreement constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and upon completion of the filings and other actions required under Section 5
hereof, are prior to all other Liens on the Collateral in existence on the date
hereof except for Dispositions and Liens permitted by Section 8.3 of the Credit
Agreement.
     4.4 Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 3. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
     4.5 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 4.
     4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.
     4.7 Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
if less, 65% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.
          (b) All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.
          (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 



--------------------------------------------------------------------------------



 



11

          (d) Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Liens permitted by Section 8.3 of the Credit Agreement.
     4.8 Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent (other than (i) checks
received in the ordinary course of business and (ii) the Equipment Lease and
Switch Sharing Agreements).
          (b) The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate in all material respects.
     4.9 Intellectual Property. No Grantor owns any Intellectual Property in its
own name on the date hereof which is material to the conduct of the business of
such Grantor.
     4.10 Commercial Tort Claims. (a) On the date hereof, except to the extent
listed in Section 3.1 above, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $3,000,000.
          (b) Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.11 hereof against such Grantor in the
jurisdiction specified in Schedule 2 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, which security
interest shall be prior to all other Liens on such Collateral except for
unrecorded liens permitted by the Credit Agreement which have priority over the
Liens on such Collateral by operation of law.
SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until the Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated:
     5.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.
     5.2 Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable in excess of $1,000,000 individually and $10,000,000 in the
aggregate under or in connection with any of the Collateral shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.
     5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) which satisfy
the requirements of Section 7.5 of the Credit Agreement and (ii) to the extent
requested by the Administrative Agent, insuring such Grantor, the Administrative
Agent and the Secured Parties against liability for personal injury and property
damage

 



--------------------------------------------------------------------------------



 



12

relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage which satisfy the requirements of Section 7.5
of the Credit Agreement.
          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or
loss payee and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.
     5.4 Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.
     5.5 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.
          (b) Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (1) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(2) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.
          (d) As soon as practicable after the Closing Date, but in no event to
exceed 30 Business Days after the Closing Date (unless otherwise agreed by the
Administrative Agent), the Grantors shall deliver deposit account control
agreements in form and substance reasonably satisfactory to the Administrative
Agent with respect to the Deposit Accounts listed on Schedule 6. In no event
shall any Grantor maintain any Deposit Accounts (other than those subject to a
deposit account control agreement in favor of the Administrative Agent) or
Securities Account that hold funds or securities, as applicable (i) at any time
$4,000,000 in the aggregate and (ii) for any period of three consecutive days in
excess of $500,000.
     5.6 Changes in Locations, Name, etc.. Such Grantor will not, except upon
30 days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (1) all documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the

 



--------------------------------------------------------------------------------



 



13

security interests provided for herein and (2) if applicable, a written
supplement to Schedule 4 showing any additional location at which Inventory or
Equipment shall be kept:
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.4;
or
(b) change its name, identity or corporate structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become seriously misleading.
     5.7 Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly upon becoming aware thereof, in reasonable detail, of:
          (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
          (b) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
     5.8 Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer (unless, if treated as a Disposition, would be permitted under the Credit
Agreement) shall be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.
          (b) Without the prior written consent of the Administrative Agent,
such Grantor will not, except as otherwise permitted under the Credit Agreement
(i) vote to enable, or take any other action to permit, any Issuer to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof, (iii) create, incur or permit
to

 



--------------------------------------------------------------------------------



 



14

exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.8(a) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.3(c) and 6.6(b) shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.6(b) with respect to the Investment Property issued by it.
          (d) Each Grantor agrees that it will take no action to cause or permit
any equity interest which is Collateral issued by a partnership or limited
liability company to become a “security” within the meaning of Sections 8-102
and 8-103 of the New York UCC (a “Security”), or to be evidenced by a
certificate representing any such equity interest and agrees that if,
notwithstanding the foregoing, any such equity interest shall be or become a
Security, the Grantors shall take such action as may be necessary to ensure that
at all times the Administrative Agent has a fully perfected first priority
security interest therein.
     5.9 Receivables. (a) Other than in the ordinary course of business, such
Grantor will not (i) grant any extension of the time of payment of any material
Receivable, (ii) compromise or settle any material Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any material Receivable, (iv) allow any credit or discount
whatsoever on any material Receivable or (v) amend, supplement or modify any
material Receivable in any manner that could adversely affect its material
Receivables taken as a whole.
          (b) Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 10% of the aggregate
amount of the then outstanding Receivables.
     5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.
          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
          (c) Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material Copyright may become invalidated or otherwise

 



--------------------------------------------------------------------------------



 



15

impaired. Such Grantor will not (either itself or through licensees) do any act
whereby any material Copyright may fall into the public domain.
          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
          (e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
          (f) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.
          (g) Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) of
Intellectual Property that it decides to register with a Governmental Authority
and to maintain each such registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.
          (h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
     5.11 Commercial Tort Claims. (a) If such Grantor shall obtain an interest
in any Commercial Tort Claim with a potential value in excess of $3,000,000,
such Grantor shall within 30 days of obtaining such interest sign and deliver
documentation reasonably acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim. Upon the filing of a financing statement covering
such Commercial Tort Claim against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other

 



--------------------------------------------------------------------------------



 



16

Liens on such Collateral except for unrecorded liens permitted by the Credit
Agreement which have priority over the Liens on such Collateral by operation of
law.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables. (a) At the Administrative
Agent’s reasonable request, at any time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to make test verifications of the Receivables in any manner and through
any medium that it reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications. At any time after the
occurrence and during the continuance of an Event of Default, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
          (b) The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
          (c) At the Administrative Agent’s request, after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
     6.2 Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
          (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in

 



--------------------------------------------------------------------------------



 



17

any manner to perform any of the obligations of any Grantor under or pursuant to
any Receivable (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.
     6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer, to the extent not prohibited in the
Credit Agreement, and to exercise all voting and corporate rights with respect
to the Investment Property; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which,
would reasonably be expected to impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
          (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (1) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (2) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(1) states that an Event of Default has occurred and is continuing and (2) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
     6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, at the
request of the Administrative Agent, all Proceeds received by any Grantor
consisting of cash, checks and other Instruments shall be held by such Grantor
in trust for the Secured Parties, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such

 



--------------------------------------------------------------------------------



 



18

Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 6.5.
     6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent shall apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order (it being understood that any application of such Proceeds
constituting Collateral by the Administrative Agent towards the payment of the
Obligations shall be made in the following order):
     First, to pay incurred and unpaid fees and expenses of the Administrative
Agent under the Loan Documents;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties; and
     Third, any balance of such Proceeds remaining after the Obligations (other
than Unasserted Contingent Obligations) shall have been paid in full, no Letters
of Credit shall be outstanding and the Commitments shall have terminated, shall
be paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same. For purposes of this Section, to the extent that any
Obligation is unmatured, unliquidated or contingent (other than Unasserted
Contingent Obligations) at the time any distribution is to be made pursuant to
clause Second above, the Administrative Agent shall allocate a portion of the
amount to be distributed pursuant to such clause for the benefit of the Secured
Parties holding such Obligations and shall hold such amounts for the benefit of
such Secured Parties until such time as such Obligations become matured,
liquidated and/or payable, at which time such amounts shall be distributed to
the holders of such Obligations to the extent necessary to pay such Obligations
in full (with any excess to be distributed in accordance with this Section as if
distributed at such time). In making determinations and allocations required by
this Section, the Administrative Agent may conclusively rely upon information
provided to it by the holder of the relevant Obligations (which, in the case of
the immediately preceding sentence) shall be a reasonable estimate of the amount
of the Obligations) and shall not be required to, or be responsible for,
ascertaining the existence of or amount of any Obligations.
     6.6 Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof,

 



--------------------------------------------------------------------------------



 



19

and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 6.5, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
     (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
     6.7 Waiver; Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.
     6.8 FCC Compliance. (a) Notwithstanding anything to the contrary in this
Agreement, the Administrative Agent shall not, without first obtaining the
approval of the applicable Communications Regulatory Authority, take any action
under this Agreement that would require, under the Communications Act or any
other Requirements of Law applicable at the time, such prior approval of such
Communications Regulatory Authority. In connection with taking any action
pursuant to this Agreement (including determining whether an approval of a
Communications Regulatory Authority is required in connection therewith), the
Administrative Agent shall be entitled to rely on the advice of FCC or other
regulatory counsel experienced in giving such advice selected by the
Administrative Agent (whether or not the advice rendered is ultimately
determined to be accurate).

 



--------------------------------------------------------------------------------



 



20

          (b) If the approval of any Communications Regulatory Authority is
required in connection with any action taken by the Administrative Agent
(including any of its respective agents, officers and attorneys) in the exercise
of rights and remedies hereunder with respect to the Collateral, the Grantors
shall use all commercially reasonable efforts to obtain each such approval and
to cooperate with the Administrative Agent in any action to obtain such
approval. Each Grantor shall, at any time following the occurrence of a Default
or Event of Default which is continuing, upon the written request of the
Administrative Agent, execute and deliver (or cause the execution and delivery
of) all relevant applications, certificates, instruments, agreements and other
documents which are required to be filed in connection with obtaining any
required approval of each Communications Regulatory Authority and take such
other action as the Administrative Agent may request in connection therewith,
provided that if any such Grantor fails to execute and deliver any such
applications, certificates, instruments, agreements or other documents, then, on
the order of any court or other forum of competent jurisdiction, the clerk of
the court (or officer any other such forum) which has jurisdiction may execute
any such applications, certificates, instruments, agreements or other documents
on behalf of such Grantor. Each Grantor shall, upon the written request of the
Administrative Agent, execute and deliver such documents and take such other
action as may be required to enable the Administrative Agent (including any of
its respective agents, officers and attorneys), to obtain any required consent
from a Communications Regulatory Authority for the Administrative Agent, through
any receiver, trustee or otherwise, to operate any System pending the sale or
other disposition of such System hereunder. Each Grantor acknowledges and agrees
that (i) each FCC License, franchise and other similar agreements or
Authorizations of any Communications Regulatory Authority are unique assets
which (or the control of which) may have to be transferred to a Person in order
for the Administrative Agent and the Secured Parties to adequately realize the
full amount of the Obligations from the Collateral and (ii) that the breach of
this Section 6.8 by any Grantor would result in irreparable harm to the
Administrative Agent and the Secured Parties for which monetary damages are not
readily ascertainable and which might not adequately compensate the
Administrative Agent and the Secured Parties. Therefore in addition to any
remedy which the Administrative Agent and the Secured Parties may have at law or
in equity, the Administrative Agent and the Secured Parties shall have the
remedy of specific performance by the Grantors of the provisions of this
Section 6.8 and each Grantor hereby waives, and agrees to waive, any claim or
defense that the Administrative Agent and the Secured Parties would have an
adequate remedy at law for the breach by it of this Section 6.8 and any
requirement for posting of a bond or other certificate.
SECTION 7. THE ADMINISTRATIVE AGENT
     7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

  (i)   in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 



--------------------------------------------------------------------------------



 



21

  (ii)   in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;     (iii)   pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;     (iv)   execute, in connection with any sale provided for in Section
6.6, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;     (v)   (1) direct any party liable
for any payment under any of the Collateral to make payment of any and all
moneys due or to become due thereunder directly to the Administrative Agent or
as the Administrative Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do; and     (vi)   license or sublicense whether on an
exclusive or non-exclusive basis, any Intellectual Property for such term and on
such conditions and in such manner as the Administrative Agent shall in its sole
judgment determine and, in connection therewith, such Grantor hereby grants to
the Administrative Agent for the benefit of the Secured Parties a royalty-free,
world-wide irrevocable license of its Intellectual Property.

     Anything in this Section 7.1 (a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 



--------------------------------------------------------------------------------



 



22

          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Term Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
     7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. No Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
     7.3 Recording of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.
     7.4 Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 



--------------------------------------------------------------------------------



 



23

SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, that, no such
waiver amendment, supplement or modification shall require the consent of any
Qualified Counterparty except as expressly provided in Section 11.1 of the
Credit Agreement.
     8.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Credit Agreement.
     8.3 Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay, or reimburse each Secured Party for, all its reasonable out-of-pocket costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Administrative Agent.
          (b) Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
          (c) Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 11.5 of the Credit Agreement.
          (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent. By accepting the benefits of the Loan Documents, each
Qualified Counterparty agrees to be bound by all of the applicable provisions
thereof. Without limiting the foregoing, no Qualified Counterparty shall be
entitled to the benefits of this Agreement unless such Qualified Counterparty
shall

 



--------------------------------------------------------------------------------



 



24

have executed and delivered to the Administrative Agent a written instrument in
form and substance satisfactory to the Administrative Agent with respect to its
obligations under the Loan Documents.
     8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Agent and each
Lender at any time and from time to time while an Event of Default pursuant to
Section 9(a) of the Credit Agreement shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Agent or such Lender may elect, against and on account of the obligations and
liabilities of such Grantor to such Agent or such Lender hereunder and claims of
every nature and description of such Agent or such Lender against such Grantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Document or otherwise, as such Agent or such Lender may elect,
whether or not any Secured Party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Agent and each Lender shall notify such Grantor promptly of any such set-off and
the application made by such Agent or such Lender of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Agent or such Lender may have.
     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of

 



--------------------------------------------------------------------------------



 



25

New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgements. Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
     8.14 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
     8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) shall have been paid in
full, the Commitments shall have been terminated and each outstanding Letter of
Credit shall have been terminated or cash collateralized in a manner
satisfactory to the Administrative Agent and, the net termination liability
under or in respect of, and other amounts due and payable under, Specified Hedge
Agreements at such time shall have been paid in full or secured by a collateral
arrangement satisfactory to the Qualified Counterparty in its sole discretion,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral

 



--------------------------------------------------------------------------------



 



26

held by the Administrative Agent hereunder, and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases, lien subordinations or
other documents reasonably necessary or desirable for the release or
subordination of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.
     8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



--------------------------------------------------------------------------------



 



27

     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

              AMERICAN CELLULAR CORPORATION
 
       
 
  By:   /s/ Ronald L. Ripley
 
       
 
      Name: Ronald L. Ripley
 
      Title: Vice President
 
            ACC LEASE CO., LLC
 
       
 
  By:   /s/ Ronald L. Ripley
 
       
 
      Name: Ronald L. Ripley
 
      Title: Co-Manager
 
            ACC HOLDINGS, LLC
 
            By: Dobson Communications Corporation, its sole
member
 
       
 
  By:   /s/ Ronald L. Ripley
 
       
 
      Name: Ronald L. Ripley
 
      Title: Vice President

 



--------------------------------------------------------------------------------



 



28

Accepted and agreed by:
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent

         
By:
  /s/ Victor Bulzacchelli
 
   
 
  Name: Victor Bulzacchelli    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



6

Annex I
to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of                     , 20___, made by
                                        , a                      (the
“Additional Grantor”), in favor of BEAR STEARNS CORPORATE LENDING INC., as
Administrative Agent. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Credit Agreement referred to below.
W I T N E S S E T H:
          WHEREAS, American Cellular Corporation, a Delaware corporation (the
“Borrower”), the Lenders, the Subsidiary Guarantors, ACC Holdings, LLC, an
Oklahoma limited liability company (“Holdings”), as Guarantor and the
Administrative Agent have entered into a Credit Agreement, dated as of August 7,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of August 7, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct with respect to
itself on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



7

     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

                  [ADDITIONAL GRANTOR]    
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Annex II
to
Guarantee and Collateral Agreement
ACKNOWLEDGEMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of August 7, 2006 (the “Agreement”), made by the
Grantors parties thereto for the benefit of BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent.
The undersigned agrees for the benefit of the Secured Parties as follows:

1.   The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.   2.  
The undersigned will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.8(a) of the Agreement.

3. The terms of Sections 6.3(a) and 6.6(b) of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.3(a) or 6.6(b) of the Agreement.

              [NAME OF ISSUER]
 
       
 
  By    
 
       
 
       
 
  Title    
 
       
 
            Address for Notices:
 
             
 
             
 
  Fax:    
 
       

i